Dissenting Opinion by
Mr. Chief Justice Bell :
I dissent, and would grant the writs of habeas corpus.
The requirements essential in extradition cases are set forth clearly and succinctly in Commonwealth ex rel. Edgar v. Davis, 425 Pa. 133, 228 A. 2d 742. The Court, in a unanimous Opinion, said (page 135) : “In Commonwealth ex rel. Raucci v. Price, 409 Pa. 90, 185 A. 2d 523, we said (page 95) : ‘Our scope of review in extradition cases is restricted. By the terms of the Uniform Criminal Extradition Act of July 8, 1941, P. L. 288, §1 et seq. 19 P.S. §191.1 et seq., the courts of an asylum state may not determine the guilt or innocence of the party sought to be extradited. The courts of an asylum state will order extradition only if (1) the subject of the extradition is charged with a crime in the demanding state; (2) if the subject of extradition is a fugitive from the demanding state; (3) if the subject of the extradition was present in the *209demanding state at the time of the commission of the crime; and (4) if the requisition papers are in order. All of these elements must be present: Commonwealth ex rel. Pacewicz v. Turley, 399 Pa. 458, 160 A. 2d 685; Commonwealth ex rel. Dronsfield v. Hohn, 390 Pa. 434, 135 A. 2d 757; Commonwealth ex rel. Hatton v. Dye, 373 Pa. 502, 96 A. 2d 127; Commonwealth ex rel. Henderson v. Baldi, 372 Pa. 463, 93 A. 2d 458.'”
These requirements are impliedly approved in the majority Opinion. However, the majority rely upon the exception to the general rule, which is set forth in Section 6 of the Uniform Criminal Extradition Act of July 8, 1941, P. L. 288, 19 P.S. §191.6. That section provides: “The Governor of this State may also surrender on demand of the executive authority of any other state any person in this State charged in such other state in the manner provided in section 3 with committing an act in this State or in a third state intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this act not otherwise inconsistent shall apply to such cases even though the accused was not in that state at the time of the commission of the crime and has not fled therefrom.” I believe this section is unconstitutional for the reasons set forth in my dissenting Opinion in Cooper v. McDermott, 399 Pa. 160, 159 A. 2d 486, and, more importantly, under the decisions of the Supreme Court of the United States and other authorities cited therein. See particularly, Strassheim v. Daily, 221 U.S. 280, 281, 283; Hyatt v. Corkran, 188 U.S. 691, 712; Roberts v. Reilly, 116 U.S. 80; and additional Federal cases and State Supreme Court cases cited therein.
In Hyatt v. Corkran, 188 U.S., supra, the defendant had not been actually present in Tennessee at the time of the crime, but was constructively present by virtue of his participation in the scheme or conspiracy to ob*210tain money under false pretenses. At the request of the Governor of Tennessee, the Governor of New York issued a warrant for his arrest. The New York Court of Appeals ordered the defendant dismissed from custody, reasoning that as the United States Constitution, Article IY, Section 2, 2, and the then applicable Federal statute on extradition applied only to persons who had been present in the demanding state, while the alleged crime or some act furthering its commission was taking place, the State of New York was thus without authority to hold Corkran. The United States Supreme Court affirmed both the reasoning and the result.
The United States Supreme Court has never expressly overruled Hyatt v. Corkran, 188 U.S., supra. It was approved in Strassheim v. Daily, 221 U.S., supra, at pages 281, 283, 284-285, and in South Carolina v. Bailey, 289 U.S. 412. Neither the Constitution nor the Federal statute has been significantly altered since Hyatt, and it is my opinion that, under the authority of those cases, Section 6 of the Uniform Criminal Extradition Act is unconstitutional.*

 I am familiar with the fact that some jurisdictions have held otherwise. See, Cassis v. Fair, 126 W. Va. 557, 29 S.E. 2d 245; ex parte Morgan, 86 Cal. App. 2d 217, 194 P. 2d 800, cert. denied, 338 U.S. 827; Ennist v. Baden, 158 Fla. 141, 28 So. 2d 160; Culbertson v. Sweeney, 70 Ohio App. 344, 44 N.E. 2d 807, appeal dismissed, 140 Ohio St. 426, 45 N.E. 2d 118; see, also, ex parte Peairs, 162 Tex. Crim. App. 243, 283 S.W. 2d 755, appeal dismissed, 350 U.S. 858.